If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



KELLY M. KENNEALLY,                                                UNPUBLISHED
                                                                   June 4, 2019
              Plaintiff-Appellee,

v                                                                  No. 343744
                                                                   Delta Circuit Court
ELIZABETH A. GOULET, formerly known as                             Family Division
ELIZABETH A. KENNEALLY,                                            LC No. 14-022472-DM

              Defendant-Appellant.


Before: BOONSTRA, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

       Defendant appeals by right the trial court’s order modifying the parties’ judgment of
divorce regarding custody, parenting time, and child support. We affirm.

                  I. PERTINENT FACTS AND PROCEDURAL HISTORY

        The parties have one minor child together, IJK. The parties were married in 2010 and
divorced in 2014. In the judgment of divorce, the trial court awarded the parties joint legal and
physical custody of IJK. In November 2017, plaintiff filed a motion to modify custody, arguing
that he should be granted primary physical custody because defendant had left her job and
moved from Escanaba to Marquette to live with her boyfriend. Since defendant’s move, the
parties had developed a routine in which IJK lived with plaintiff during the week in Escanaba
and attended school there, and spent weekends with defendant from Friday evening through
Sunday evening. Plaintiff’s motion requested that IJK continue to reside with him during the
week and that he receive two additional weekends with her. Defendant responded to the motion,
asserting that she had discussed her move with plaintiff. She maintained that the parties
informally agreed that plaintiff would pick up the child on Monday mornings to take her to
school. Defendant contended that plaintiff had repeatedly violated this agreement by picking IJK
up on Sunday nights instead. Defendant asked the trial court to enforce the parties’ informal
arrangement. Defendant also filed her own motion to modify custody, requesting that the trial
court award her primary physical custody of IJK after the end of the school year. Plaintiff
disputed that he had agreed to pick up IJK on Monday mornings, because he worked as a Delta



                                               -1-
County Sheriff’s deputy from Sunday evening until 7:00 a.m. on Monday morning. Plaintiff also
believed that IJK was tired on Mondays because of the arrangement. Plaintiff asked the trial
court to deny defendant’s motion to change custody or to award him primary physical custody.

        The referee found that defendant’s move was a proper cause or change in circumstance
that warranted review of the custody order, noting that both parties agreed that the existing joint
physical custody arrangement was not working. After hearing testimony from plaintiff,
defendant, plaintiff’s wife, Jaylene Kaufman, and the IJK’s third-grade teacher, Sara Trombley,
and after meeting with the child in camera, the referee found that an established custodial
environment existed with both parents. The referee then reviewed the child custody best-interest
factors found in MCL 722.23:

               (a) The love, affection, and other emotional ties existing between the
       parties involved and the child.

               (b) The capacity and disposition of the parties involved to give the child
       love, affection, and guidance and to continue the education and raising of the
       child in his or her religion or creed, if any.

              (c) The capacity and disposition of the parties involved to provide the
       child with food, clothing, medical care or other remedial care recognized and
       permitted under the laws of this state in place of medical care, and other material
       needs.

              (d) The length of time the child has lived in a stable, satisfactory
       environment, and the desirability of maintaining continuity.

             (e) The permanence, as a family unit, of the existing or proposed custodial
       home or homes.

               (f) The moral fitness of the parties involved.

               (g) The mental and physical health of the parties involved.

               (h) The home, school, and community record of the child.

               (i) The reasonable preference of the child, if the court considers the child
       to be of sufficient age to express preference.

               (j) The willingness and ability of each of the parties to facilitate and
       encourage a close and continuing parent-child relationship between the child and
       the other parent or the child and the parents. A court may not consider negatively
       for the purposes of this factor any reasonable action taken by a parent to protect a
       child or that parent from sexual assault or domestic violence by the child’s other
       parent.

               (k) Domestic violence, regardless of whether the violence was directed
       against or witnessed by the child.

                                                -2-
               (l) Any other factor considered by the court to be relevant to a particular
       child custody dispute. [MCL 722.23.]

The referee found factors (a), (b), (c), (f), (g), (j), and (k) to be neutral. The referee found that
factors (c), (d), (e), (h), and (l) favored plaintiff. The referee also stated that IJK’s preference
(factor(i)) was taken into account, without stating on the record what that preference was. The
referee recommended that plaintiff be given sole physical custody, and that both parties retain
joint legal custody. The referee recommended parenting time for defendant every other weekend
from Friday at 5:00 p.m. to Sunday at 5:00 p.m.

        Defendant filed an objection to the referee’s recommendation, challenging the referee’s
conclusion that it was in IJK’s best interests for plaintiff to have sole physical custody and
specifically objecting to the referee’s findings that factors (d), (e), (h), and (l) favored plaintiff.

        At a de novo review hearing, the trial court heard testimony from defendant’s boyfriend,
Shandon Dupras. At the close of the de novo hearing, the trial court stated that he would
consider all of the evidence, including witness testimony and exhibits from the referee hearing,
as well as Dupras’s testimony taken at the review hearing. The trial court later issued an opinion
and order granting sole physical custody to plaintiff as recommended by the referee. The trial
court agreed with the referee’s findings that factors (a), (b), (f), (g), (j), and (k) were neutral. The
trial court also stated its agreement with the referee’s finding regarding the preferences of the
children under subsection (i); the trial court characterized this as a finding that the factor was
neutral, although, as stated, the referee did not actually weigh this factor on the record. The trial
court found that factors (c), (d), (e), (h), and (l) favored plaintiff. The trial court found by clear
and convincing evidence that the totality of the best-interest factors favored plaintiff and
awarded him sole physical custody with parenting time for defendant.

       This appeal followed.

                                   II. STANDARD OF REVIEW

       Three standards of review apply to fact findings, legal questions, and discretionary
decisions in child custody cases. Foskett v Foskett, 247 Mich. App. 1, 4; 634 NW2d 363 (2001).

       The clear legal error standard applies where the trial court errs in its choice,
       interpretation, or application of the existing law. Findings of fact are reviewed
       pursuant to the great weight of the evidence standard. In accord with that
       standard, this court will sustain the trial court’s factual findings unless the
       evidence clearly preponderates in the opposite direction. Discretionary rulings
       are reviewed for an abuse of discretion, including a trial court’s determination on
       the issue of custody. [Id. at 4-5 (quotation marks and citation omitted).]

An abuse of discretion occurs when the trial court’s decision “falls outside the range of
reasonable and principled outcomes.” Diez v Davey, 307 Mich. App. 366, 389; 861 NW2d 323
(2014) (quotation marks and citation omitted). This Court “defer[s] to a trial court’s unique
opportunity to judge the credibility of the witnesses before it . . . .” Dumm v Brodbeck, 276 Mich
App 460, 465; 740 NW2d 751 (2007). This Court reviews unpreserved issues for plain error

                                                  -3-
affecting substantial rights. Rivette v Rose-Molina, 278 Mich. App. 327, 328; 750 NW2d 603
(2008).

                                         III. ANALYSIS

         Defendant argues that the trial court abused its discretion by allowing only one witness to
testify at the de novo hearing, and that the trial court erred by awarding sole physical custody of
IJK to plaintiff. We disagree.

                                    A. DE NOVO HEARING

        Regarding the limitation of witness testimony at the de novo hearing, defendant did not
object to the conduct of the hearing in the trial court; we consequently review this unpreserved
issue for plain error. See Rivette, 278 Mich. App. at 328.

        A party may request judicial review of a referee’s findings and recommendation by filing
a written objection within 21 days, and “[t]he objection must include a clear and concise
statement of the specific findings or application of law to which an objection is made.
Objections regarding the accuracy or completeness of the recommendation must state with
specificity the inaccuracy or omission.” MCR 3.215(E)(4). After a party objects to a referee’s
findings and recommendation, the trial court reviews the referee’s recommended order as
follows:

               To the extent allowed by law, the court may conduct the judicial hearing
       by review of the record of the referee hearing, but the court must allow the parties
       to present live evidence at the judicial hearing. The court, may in its discretion:

              (a) prohibit a party from presenting evidence on findings of fact to which
       no objection was filed;

              (b) determine that the referee’s finding was conclusive as to a fact to
       which no objection was filed;

               (c) prohibit a party from introducing new evidence or calling new
       witnesses unless there is an adequate showing that the evidence was not available
       at the referee hearing;

               (d) impose any other reasonable restrictions and conditions to conserve
       the resources of the parties and the court. [MCR 3.215(F)(2).]

        MCL 552.507 also governs de novo review of a referee’s recommendation, and provides
in relevant part:

                (5) A hearing is de novo despite the court’s imposition of reasonable
       restrictions and conditions to conserve the resources of the parties and the court if
       the following conditions are met:



                                                -4-
              (a) The parties have been given a full opportunity to present and preserve
       important evidence at the referee hearing.

              (b) For findings of fact to which the parties have objected, the parties are
       afforded a new opportunity to offer the same evidence to the court as was
       presented to the referee and to supplement that evidence with evidence that could
       not have been presented to the referee. [MCL 552.507(5).]

        In this case, defendant argues that the referee limited the witness testimony it would
permit by limiting the referee hearing to two total hours in length and granting each party 48
minutes to present testimony. In her objection to the referee’s recommendation, defendant did
not state what additional witness testimony she should have been permitted to introduce at the de
novo hearing. On appeal, defendant states that the trial court limited each party to the
presentation of one witness, and that she “wished she also had the ability to call her mother and
her significant other to testify.” But defendant never asked the Court to permit her mother to
testify at the hearing, and Dupras did testify. Further, all the witnesses defendant named on her
witness list ultimately testified, either at the referee hearing or the de novo hearing. Defendant
did not list her mother on her witness list or seek to amend the list at any point to add her mother
as a witness. We conclude the trial court did not plainly err by limiting the testimony at the de
novo hearing, as permitted by MCR 3.215(F)(2) and MCL 552.507(5), when it was never even
asked to do otherwise. Rivette, 278 Mich. App. at 328; see also Dumm, 276 Mich. App. at 465-466
(affirming the trial court’s order issued “in reliance on the . . . recommendation” of the referee
where defendant “neither asked to present live evidence before the trial court nor presented any
documentation or affidavits to support his allegations”).

                                B. BEST-INTEREST FACTORS

         Defendant also argues that the trial court erred by weighing factors (c), (d), (e), (h), and
(l) in favor of plaintiff. We disagree. A party seeking modification of custody must demonstrate
proper cause or changed circumstances. MCL 722.27(1)(c); Vodvarka v Grasmeyer, 259 Mich
App 499, 508; 675 NW2d 847 (2003). The trial court must first determine whether an
established custodial environment exists. LaFleche v Ybarra, 242 Mich. App. 692, 695-696; 619
NW2d 738 (2000). If no established custodial environment exists, the trial court may modify the
custody arrangement if it finds by a preponderance of the evidence that the change serves the
child’s best interests. Griffin v Griffin, 323 Mich. App. 110, 119; 916 NW2d 292 (2018). If the
requested modification will change the established custodial environment, the trial court may
modify custody only if clear and convincing evidence shows that the change in custody will be in
the child’s best interests. Foskett, 247 Mich. App. at 6.

                                          1. FACTOR (c)

        Factor (c) is “the capacity and disposition of the parties involved to provide the child with
food, clothing, medical care or other remedial care recognized and permitted under the laws of
this state in place of medical care, and other material needs.” MCL 722.23(c). A parent’s
disinclination or inability to find better paying work, in light of that parent’s education and prior
work experience, supports weighing factor (c) against that parent. McCain v McCain, 229 Mich
App 123, 126-127; 580 NW2d 485 (1998).

                                                -5-
        In this case, the trial court found that this factor favored plaintiff because plaintiff, a
sergeant at the Sheriff’s Department, had an annual salary of $45,000 and provided health
insurance for IJK, while defendant had no health insurance and had been unemployed for seven
months since she moved to Marquette. The trial court also noted that defendant had not
substantiated her claim that she had ample savings to support herself and IJK while she was not
working. Defendant argues that factor (c) is neutral because she made a deliberate choice to stop
working, she could go back to work if she needed to, and the record contains no evidence that
defendant was not able to provide for IJK’s needs. Defendant further argues that the fact that
plaintiff provides the child with health insurance, while defendant does not, does not weigh this
factor in plaintiff’s favor. We disagree.

        The evidence does not support defendant’s claim that she could find work at any time.
She testified before the referee that she had recently had a job interview that looked promising,
but she was still unemployed at the time of the de novo hearing. The trial court stated its concern
about the future and the lack of evidence of how long defendant’s savings would suffice to
support herself and IJK. Defendant testified that she used savings to cover expenses, but did not
testify concerning any details about her expenses or her savings. Defendant did not present
evidence showing how long she could continue to live on her savings. In contrast, plaintiff had
been employed by the Sheriff’s Department for nine years and made a $45,000 annual salary.
The trial court cited plaintiff’s provision of health insurance for IJK as only one consideration
under this factor, for which it primarily compared the parties’ employment and incomes.
Defendant has not established that the trial court’s findings regarding her employment or her
savings were clearly erroneous, or that the trial court erred by weighing factor (c) in plaintiff’s
favor. Foskett, 247 Mich. App. at 4-5.

                                          2. FACTOR (d)

        Factor (d) is “[t]he length of time the child has lived in a stable, satisfactory environment,
and the desirability of maintaining continuity.” MCL 722.23(d). When a child has lived in a
certain area for all of his or her life, where the child has attended the same school, has extended
family, and has generally thrived, the trial court does not err by concluding that a child’s
relationship with a stepsibling and half-sibling do not outweigh the other circumstances. Kubicki
v Sharpe, 306 Mich. App. 525, 542-543; 858 NW2d 57 (2014).

        The trial court found that factor (d) favored plaintiff because IJK lived with her father in
the same home in which she grew up, attended the same school and the church in the
community, and had friends in the neighborhood and relatives who regularly visited her and
provided childcare. Defendant argues that factor (d) favors her because of the circumstances
surrounding plaintiff’s marriage and because defendant and her boyfriend, who are also in a
committed relationship, have successfully blended their families. Defendant pointed out that
plaintiff had married his significant other, Kaufman, but had not informed IJK of the marriage;
plaintiff testified that they had been married in a courthouse ceremony for insurance reasons but
had not informed IJK because they were planning a large wedding ceremony for the following
year and had involved IJK in the planning process. The trial court did not find it significant
under these circumstances that plaintiff had not told IJK that he had remarried. Defendant has
not demonstrated how plaintiff’s minor deception in allowing an eight-year-old child to believe
that the planned wedding celebration would be plaintiff and Kaufman’s only wedding had

                                                 -6-
harmed IJK. Additionally, defendant does not address the other factors favoring plaintiff on the
matter of continuity, including the IJK’s school and church attendance and her friends in
plaintiff’s neighborhood and at school. The trial court was also concerned about defendant’s
decision to uproot her life, and consequently, IJK’s life, regardless of how good the relationships
were in her new household, by leaving her job and moving in with her boyfriend, leaving
defendant less financially and residentially stable.

         Defendant also argues that this factor favors her because defendant’s older children have
been a part of IJK’s life since she was born. Both parties agreed that IJK had a loving
relationship with defendant’s older children, but plaintiff and Kaufman testified that IJK had a
loving relationship with their daughter as well. In sum, IJK had a good relationship with all of
her half-siblings, and the trial court did not err by failing to tilt this factor toward defendant by
prioritizing IJK’s relationship with one set of half-siblings over the other. Nor does defendant
show why IJK’s relationship with defendant’s older children should outweigh the stability of
plaintiff’s home. Defendant has not established that the trial court erred by weighing this factor
in favor of plaintiff. Foskett, 247 Mich. App. at 4-5.

                                         3. FACTOR (e)

       Factor (e) is “[t]he permanence, as a family unit, of the existing or proposed custodial
home or homes.” MCL 722.23(e). Permanence and stability, rather than acceptability of the
home, are the touchstone considerations for this factor. Ireland v Smith, 451 Mich. 457, 464-465;
547 NW2d 686 (1996).

        In challenging the weighing of this factor, defendant repeats her argument made with
regard to factor (d) about IJK being separated from defendant’s older children. The trial court
found that IJK had half-siblings in each parent’s home and that a change of custody in favor of
either parent would affect the amount of time IJK spent with those half-siblings. Thus, the
presence of half-siblings in either parent’s home did not affect the weighing of this factor.
Kubicki, 306 Mich. App. at 543-544. The referee found that this factor favored plaintiff because
IJK was living with plaintiff, who owned his own home, during the week, and with defendant,
who lived with her boyfriend in a home owned by his mother, on the weekends. Plaintiff’s
circumstances were more permanent and stable than defendant’s circumstances. Plaintiff owned
the home in which he lived, while defendant’s boyfriend’s mother owned the home in which
defendant lived. However committed defendant and Dupras were to each other, defendant’s
home situation did not have the same permanence and stability as did plaintiff’s home. The trial
court did not err by weighing this factor in favor of plaintiff. Foskett, 247 Mich. App. at 4-5.

                                         4. FACTOR (h)

        Factor (h) is “[t]he home, school, and community record of the child.” MCL 722.23(h).
The trial court found that this factor favored plaintiff because IJK was attending school in
Escanaba, which had a unique reading program that had benefitted IJK. The trial court added
that plaintiff was able to continue IJK in her extracurricular activities at school, while both
parents attended school conferences. Defendant argues that this factor is neutral because
defendant helped the child with her homework and was also involved with parent-teacher
conferences. Defendant is correct that both parties helped IJK with her homework and attended

                                                -7-
parent-teacher conferences. However, defendant does not address the trial court’s holding that it
was in IJK’s best interests not to change schools. Trombley testified that IJK was doing well in
school and had made “significant gains . . . in reading, comprehension, and fluency.” Both
parties testified that IJK was doing well at her current school placement. The trial court did not
err by weighing this factor in favor of plaintiff. Foskett, 247 Mich. App. at 4-5.

                                          5. FACTOR (l)

        Factor (l) is “[a]ny other factor considered by the court to be relevant to a particular child
custody dispute.” MCL 722.23(l). The trial court found that factor (l) favored plaintiff because
defendant’s decision to quit her job and move to Marquette to live with her boyfriend
demonstrated that defendant had put her desires and needs ahead of the IJK’s. The trial court
further noted Dupras’s criminal record, although it acknowledged that none of his convictions
were recent. The trial court added that the Upper Peninsula’s frequent severe weather could
complicate travelling the 65-mile distance between defendant’s home and plaintiff’s school for at
least six months out of the year; making it unlikely that IJK could continue attending school in
Escanaba if defendant had primary physical custody in Marquette. Defendant argues that she
planned her move to Marquette, that her decision not to work gives her more time to be with the
IJK, that the distance is not a significant issue, and that Dupras’s criminal history is too old to be
relevant.

        Defendant’s arguments do not address the trial court’s findings. Significantly,
defendant’s focus on her choice to move to Marquette to further her relationship with Dupras
does not address the effect of that move on IJK at all, supporting the trial court’s concern that
defendant’s move demonstrated that she had put her own needs before the child’s needs. And
although defendant argues that Dupras’s criminal history was too old to be of consequence, the
trial court also noted that his criminal record was old; it does not appear that the record played a
pivotal role in the trial court’s decision under this factor. Defendant minimizes the potential for
the impact of winter weather as “essentially irrelevant,” without addressing the trial court’s
substantiated concerns about a 130-mile round trip in Upper Peninsula winter. Therefore, even if
we agreed with defendant that Dupras’s criminal record was not an issue, defendant has not
established how the trial court erred by weighing this factor in favor of plaintiff. Foskett, 247
Mich. App. at 4-5.

        Having concluded that no factors favor defendant, the trial court did not abuse its
discretion by awarding plaintiff sole physical custody. Id.

       Affirmed.



                                                              /s/ Mark T. Boonstra
                                                              /s/ Patrick M. Meter
                                                              /s/ Karen M. Fort Hood




                                                 -8-